Citation Nr: 1740543	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959, and from August 1959 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's service connection claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sensorineural hearing loss and tinnitus did not have onset during service or within the first post-service year, and are not the result of an injury, disease, or event, including noise exposure, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Veteran contends that he has hearing loss and tinnitus from service noise exposure from ship engines, and guns on practice drills.  His DD-214 indicates a military occupational specialty in the U.S. Navy of laboratory technician.  The Veteran reported that he served on a pistol team in service without protective hearing.  He also reported post-service employment in an administrative role that did not result in noise exposure.

The service treatment records note that the Veteran's hearing was 15/15 by whispered voice and spoken voice testing in June 1955, June 1959, August 1959, and May 1965.  On in-service audiological evaluation in March 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
15
5
0
15
10

On in-service audiological evaluation in March 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
5
5
15
25

On in-service audiological evaluation in July 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
30
LEFT
5
5
5
10
15

A post-service June 2012 Disabilities Benefits Questionnaire noted that the Veteran currently had sensorineural hearing loss, and that he had a "long history of noise exposure."

On the authorized VA audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
80
80
LEFT
15
25
40
65
65

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 90 percent in the left ear.  The Veteran reported that he had almost daily tinnitus that had begun six to eight months ago.  The examiner opined that the Veteran's sensorineural hearing loss and tinnitus was not at least as likely as not caused by or a result of an event in military service.  

In a January 2014 addendum opinion, the VA audiologist explained that when the Veteran was in service from 1955 to 1959, there was no pure tone testing done.  There was no pure tone testing done at reenlistment in May 1965.  The first pure tone data found was from March 1971 and showed hearing was within normal limits for VA purposes.  It was also within normal limits upon the last examination dated July 1974, and there is no conclusive evidence to support that there was any decrease in his hearing from 1971 to 1974.  The examiner acknowledged that while there may have been no post-military noise exposure, the Veteran is now 78 years of age and presbycusis may be a factor.  The examiner further explained that military noise exposure is not the source of the Veteran's tinnitus because he reported onset to 6-8 months prior to January 2013 VA examination and he left the military in 1974.

The record does not show that the Veteran had a hearing loss disability upon his separation from service nor does the evidence demonstrate that he has a hearing loss disability that manifested to a compensable degree within the first year after his discharge from active service, as there is no evidence of hearing loss until many years after his separation from service.  The first evidence of hearing loss for VA purposes is in 2012, decades after service.

Because the audiologist reviewed the claims file and offered an opinion supported by sufficient rationale, the Board finds the January 2014 addendum opinion both adequate and probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  The audiologist noted that the Veteran's inservice audiograms did not show evidence of a hearing loss disability for VA purposes, or any evidence of a shift, and that his current hearing loss may be age-related.  She also noted his report that his tinnitus had begun only months before the January 2013 VA examination.

The Board acknowledges the Veteran's assertions that his current hearing loss and tinnitus may be attributed to his period of active service.  However, although he is competent to provide evidence concerning personal observations such as his symptoms and the onset of his symptoms, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing disability.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss is due to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Additionally, the Board again notes that the Veteran reported the onset of his tinnitus as six to eight months prior to the January 2013 VA examination, and he has not specifically reported an onset period for his hearing loss complaints.

Overall, the Board finds that the January 2014 addendum medical opinion is the most probative evidence of record as to whether the Veteran's current hearing loss and tinnitus were caused by his active service.  Thus, the Board finds that while the Veteran currently has bilateral sensorineural hearing loss under 38 C.F.R. § 3.385, and his report of noise exposure during service is credible, there is no basis upon which to attribute his current hearing loss or tinnitus to his period of service.

In addition to hearing loss and tinnitus not being shown in service, a continuity of symptomatology is neither asserted nor established so as to presume a nexus for either sensorineural hearing loss or tinnitus, as chronic diseases under 38 C.F.R. § 3.303(b).  A presumption of service connection is also not warranted because the evidence does not establish that these disabilities manifested to a compensable degree within a year of separation from service in September 1974.  See 38 C.F.R. §§ 3.307, 3.309(a).       

For the reasons explained above, the Board concludes that the evidence is against finding that the Veteran's hearing loss and tinnitus was caused by active service or that his hearing loss was shown during or manifested to a compensable degree within one year of separation from active service.  The preponderance of evidence is, therefore, against a finding of service connection for bilateral hearing loss and tinnitus, and the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


